Exhibit 77(q) Exhibits (a)(1)Unanimous Written Consent of the Board of Trustees dated January 30, 2009 fixing the number of trustees comprising the Board at 10 – Filed herein (e)(1)Amended and Restated Schedule 1 dated October27, 2008 to the Investment Management Agreement between ING Mayflower Trust and ING Investments, LLC dated September1, 2000 – Filed as an Exhibit to Post-Effective Amendment No.69 to the Registrant’s Form N-1A Registration Statement on February26, 2009 and incorporated herein by reference. (e)(2)Sub-Advisory Agreement between ING Investments, LLC and ING Investment Management Co. dated October27, 2008 – Filed as an Exhibit to Post-Effective Amendment No.69 to the Registrant’s Form N-1A Registration Statement on February26, 2009 and incorporated herein by reference. (e)(3)Schedule A dated October27, 2008 to the Sub-Advisory Agreement between ING Investments, LLC and ING Investment Management Co. – Filed as an Exhibit to Post-Effective Amendment No.69 to the Registrant’s Form N-1A Registration Statement on February26, 2009 and incorporated herein by reference
